Title: To James Madison from John Armstrong, Jr., 28 June 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 28 June 1807.

An accidental delay on the part of Mr. Champlin gives me an opportunity of adding a few lines to those I have already written.
The Marine Department is beginning to pay Pichon’s bills for the passages of French Officers & Soldiers &c.  I got payment for a Mr. Sullivan of New York, a few days past.  The Emperor has however made the bargain over again.  He allows for the passage of an Officer 80 $ and for that of a private 65 $.  This basis has been taken on proof, that contracts were made for passages from Charleston (S. C.) at these rates; & that tricks have been played by some of his own agents to the North.  Sullivan’s Case alone proved, that bills had been drawn on the French treasury by Pichon in favor of Dupont & Co. to the amount of 6000 francs more than the price stipulated by the contract.  Pichon lays the blame on Rey.  To one or other of these Agents it no doubt belongs, for the abuse is palpable.
L’Allemand’s destructions are at last to be compensated.  The Council of State has reported, & their report is now before the Emperor for confirmation (a meer form), that payment be made on the amount of insurance effected on the cases severally.
The Commission appointed to investigate the integrity of St. Domingo bills, or rather the integrity of those most employed in issuing them, have gone through all the Accounts of these Agents, excepting one & have declared them creditors of the Government.  The unfinished case is sufficiently known to enable us to say of its result, that it will be similar to that of the other Cases.  When this shall be compleated, there will be no longer a reason for delaying payment & I hope no longer a disposition.  This hope is founded on what I can very distinctly perceive to be on the increase Viz: a knowlege of the real sources of Public credit & an inclination to conform to its dictates.  You will shortly have a public proof of this in their new Commercial Code, upon which they labor with much assiduity.
I expect in the course of the present week, so far to finish the Convention business, as to transmit the original vouchers on which my payments have been made.  With them I shall send a General Table which shall contain in it the details of this tedious and disagreeable business.
I enclose a news-paper of this day in which you will find a curious & not uninteresting speculation of M. Bonnald.  You may ask who is this M. Bonald?  I have asked that question & I have heard, that he is supposed to be the Machine thro’ whom the high & subliniated political Oracles of the day are first offered to the public.  I have the honor to be with very great respect, sir, your most obedient & very humble servant

John Armstrong.

